 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 NATALIE GERBER,                             )   Case No. CV 20-9145-DMG (PDx)
                                               )
12                Plaintiff,                   )   ORDER APPROVING
                                               )   STIPULATION TO DISMISS
13        vs.                                  )   ENTIRE ACTION WITH
                                               )   PREJUDICE [24]
14 FIRST UNUM LIFE INSURANCE                   )
   COMPANY,                                    )
15                                             )
            Defendant.                         )
16                                             )
17
18        Based upon the stipulation of the parties and for good cause shown,
19        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
20 entirety as to all defendants with prejudice. All dates and deadlines set in this matter
21 have been vacated. Each party shall bear her or its own attorneys’ fees and costs in
22 this matter.
23
24 DATED: June 8, 2021
                                           DOLLY M. GEE
25
                                           UNITED STATES DISTRICT JUDGE
26
27
28
                                              1
